DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information referred to in the information disclosure statements filed on 4/21/2020 and 10/30/2020 has been considered as to the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 1 recites that the upper backrest part is “completely displaceable with respect to the lower backrest part” in line 8.  It is not clear what is meant by the phrase “completely displaceable.”  It appears that every point of the upper backrest part moves with respect to the lower backrest part.  Clarification is required.  
Claim 11 recites the phrase “the frame portion” in line 1.  This phrase lacks sufficient antecedent basis.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 5-7 and 9-11 is/are rejected as best understood under 35 U.S.C. 102(a)(1) as being anticipated by Uebelacker (9,283,871).  With respect to claim 1, Uebelacker discloses a vehicle seat (1A) having a seat part (2) and a backrest part (3) which comprises a lower backrest part (16) and an upper backrest part (17) arranged adjacent thereto in the vertical direction of the vehicle seat, a displacement device (26) being arranged with a first section (25), which is fixedly connected to the lower backrest part, and with a second section (36)(37) which is fixedly connected to the upper backrest part, wherein the second section, together with the upper backrest part, is completely displaceable (i.e. translates) with respect to the lower backrest part by means of a displacement movement directed at least in part in the width direction of the vehicle seat, the first section (25) being arranged completely below the upper backrest part in the vertical direction and forming a guideway for the displacement movement of the second section.  With respect to claim 5, the second section has a support portion (26A) which is rigidly connected to the upper backrest part and is connected to a sliding portion (36)(37) of the second section, the sliding portion (36)(37) being connected to the first section (25) by way of element (40) and being mounted so as to be movable relative thereto.  With respect to claim 6, the sliding portion (36)(37)  is mounted relative to the at least one guide element (25) by means of sliding guide elements formed on portion (40).  With respect to claim 7, a lower region of the support portion (26A) (see Figures 3-6) is arranged adjacent to the sliding portion (36)(37) in the longitudinal direction.  With respect to claim 9, the displacement movement of the upper backrest part starting from a non-displaced home position of the upper backrest part (see Figure 3) can only be initiated in a single 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uebelacker (9,283.871).  Uebelacker discloses all claimed elements with the exception of width ratios of lower to upper backrest parts in a range of 1 to 3, and specifically equal to 2.  The prior art shows an upper backrest part that is sufficiently narrower than the lower backrest part.  It would have been an obvious matter of design choice, based upon the size of potential seat occupants and location of the seat, to specify a particular ratio as claimed.  The ratio does not appear to solve any specific problem and experimentation with various ratios, including those claimed, would be obvious based on occupant size and location of the seat.  

Allowable Subject Matter
Claims 2-4 and 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Schneider (9,221,362) (see lateral movement of upper backrest with respect to lower backrest); Hannah et al. (4,793,652) (note: upper element (18) translatable with respect to lower element (10) by way of spaced apart members formed within lower element (10)); Buehlmeyer (US 2013/0134753) (note: movement of upper element (9) with respect to lower backrest via guideway (20) which is located above the lower backrest) and Radke (3,342,528) (note: wheels which facilitate lateral movement of backrest with respect to seat (12)).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH B. MCPARTLIN whose telephone number is (571)272-6854.  The examiner can normally be reached on M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.